Order unanimously affirmed without costs. Memorandum: Family Court had authority to order and review a psychiatric report of both parents prior to deciding the visitation issue (see, Family Ct Act § 251; Melstein v Melstein, 96 AD2d 884). There is no merit to respondent’s contention that the court relied on the psychiatric report to support its finding that respondent violated a previous order of protection. The record demonstrates that the court relied on "competent proof’, in the form of petitioner’s testimony, to support that finding (Family Ct Act § 846-a). (Appeal from order of Erie County Family Court, Notaro, J.—violation of court order.) Present—Dillon, P. J., Callahan, Doerr, Pine and Lawton, JJ.